Exhibit 10.02

LOGO [g42433864.jpg]

FOREIGN EXCHANGE AND BULLION AUTHORIZATION AGREEMENT (the “Agreement”), dated as
of July 12, 2017, among JPMorgan Chase Bank, N.A. (“JPMC”) and CMF TT II, LLC
(the “Fund”).

WHEREAS, from time to time, JPMC may enter into a Master Foreign Exchange
Give-Up Agreement (a “Give-Up Agreement”) with a third party (a “Dealer”)
substantially in the form attached hereto as Exhibit B, with such changes to
which JPMC and the Dealer may agree, or such other form that is acceptable to
JPMC;

WHEREAS, Transtrend B.V. (the “Investment Manager”) and the Fund are parties to
an Amended and Restated Advisory Agreement dated as of November 1, 2015, as
amended from time to time (the “Investment Management Agreement”);

WHEREAS, the Investment Manager is authorized to enter into Designated
Transactions and ETS Transactions under this Agreement for and on behalf of the
Fund as more fully set forth herein, including but not limited to, the
representations set forth in Section 7 hereof;

WHEREAS, JPMC may, in its discretion, authorize the Investment Manager to enter
into transactions on behalf of JPMC with a Dealer or other entity subject to the
terms and conditions set forth in this Agreement and any applicable Give-Up
Agreement, Reverse Dealer Give Up Agreement, Designated Trading Agreement,
Reverse Give-In Agreement or Double Give Up Agreement; and

WHEREAS, JPMC may, from time to time in its discretion, authorize the Investment
Manager and/or a Designated Third Party (as defined below) to enter into ETS
Transactions (as defined below) over an electronic trading system selected by
JPMC (an “ET System”) (i) on behalf of JPMC with one or more entities (each, an
“ETS Counterparty”) that quotes prices, and/or responds to price quotes, on such
ET System and/or (ii) with JPMC directly, in each case subject to compliance
with financial limits and other restrictions established by JPMC.

NOW, THEREFORE, in consideration of the representations and premises set forth
herein, JPMC and the Fund hereby agree as follows:

1.Terms used in this Agreement without definition have the meanings set forth in
the applicable Give-Up Agreement, the 1998 FX and Currency Option Definitions
(published by the International Swaps and Derivatives Association, Inc.
(“ISDA”), the Emerging Markets Traders Association and the Foreign Exchange
Committee) (the “FX Definitions”), or the 2005 ISDA Commodity Definitions (the
“Bullion Definitions”) or any successor publications. In the event of any
inconsistency



--------------------------------------------------------------------------------

between the FX Definitions and the Bullion Definitions, the FX Definitions will
prevail for the purposes of this Agreement. The following terms have the
following meanings:

“Bullion Direct Transactions” means Direct Transactions that are Bullion Options
or Bullion Trades.

“Bullion NOP” means, in respect of all Bullion Offsetting Transactions, Bullion
Novated Transactions, and Bullion Direct Transactions between JPMC and the Fund,
the amount calculated by JPMC as follows:

(i) for Bullion Options, (x) determine the delta equivalent of each Bullion
Option, (y) for each type of Bullion, aggregate and net the delta equivalents
owed by the Fund to JPMC or owed by JPMC to the Fund, and (z) aggregate (without
netting) the amounts determined pursuant to subclause (y) immediately above in
respect of those types of Bullion with respect to which the Fund owes a net
amount to JPMC plus the amounts determined pursuant to subclause (y) immediately
above in respect of types of Bullion with respect to which JPMC owes a net
amount to the Fund;

(ii) for each Bullion Trade, (x) determine the Dollar Value for each type of
Bullion owed by the Fund to JPMC or owed by JPMC to the Fund under such Bullion
Trade, (y) for each type of Bullion, determine the net Dollar Value amount owed
by the Fund to JPMC or owed by JPMC to the Fund by summing the Dollar Values of
all long and short positions in such Bullion as determined pursuant to subclause
(x) immediately above, and (z) aggregate (without netting) the amounts
determined pursuant to subclause (y) immediately above in respect of types of
Bullion with respect to which the Fund owes a net amount to JPMC plus the
amounts determined pursuant to subclause (y) immediately above in respect of
types of Bullion with respect to which JPMC owes a net amount to the Fund; and

(iii) aggregate the amounts determined pursuant to subclauses (i) and (ii)
immediately above.

“Bullion NOP Limit” means USD0.

“Bullion Novated Transactions” means Novated Transactions that are Bullion
Options or Bullion Trades.

“Bullion Offsetting Transactions” means Offsetting Transactions that are Bullion
Options or Bullion Trades.

“Calculation Period” means, each period from, and including, the first day of
each calendar month to, and including, the last day of such calendar month,
provided, however, that (i) the initial Calculation Period will commence on, and
include, the date hereof and (ii) the final Calculation Period will end on, and
include, the Termination Date.

 

2



--------------------------------------------------------------------------------

“Calculation Period Aggregate Amount” means, in respect of any Calculation
Period, the sum of the USD Equivalents of all Offsetting Transactions (including
Novated Transactions, Disclosed ETS Transactions, Corresponding Transactions,
Reverse Dealer Transactions, and Double Give Up Transactions) and ETS
Transactions that are Direct Transactions between JPMC and the Fund, JPMC and a
Counterparty, JPMC and a Reverse Dealer, and JPMC and a Double Give Up Dealer,
as applicable, entered into during such Calculation Period.

“Client” means, a third party customer for which the Counterparty or Double Give
Up Dealer, as the case may be, is acting as the prime broker.

“Corresponding Transaction” means, a transaction entered into between the
Investment Manager and a Counterparty pursuant to the terms of a Reverse Give-In
Agreement.

“Counterparty” means, a third party dealer who has entered into a Reverse
Give-In Agreement with JPMC, the Investment Manager, and, if applicable, the
Investment Manager’s or Fund’s authorized trading agent and/or a Client.

“Designated Third Party” means an entity other than the Investment Manager that
(a) has been identified by the Investment Manager and approved by JPMC in its
sole discretion to (i) enter into FX Transactions, Currency Option Transactions,
Bullion Trades and/or Bullion Options on behalf of the Investment Manager, or
(ii) has authorized the Investment Manager to enter into FX Transactions and/or
Currency Option Transactions, Bullion Trades and/or Bullion Options on its
behalf, and (b) has entered into a Designated Trading Agreement.

“Designated Trading Agreement” means, (1) a trading agreement among JPMC, the
Investment Manager and a Designated Third Party which agreement authorizes the
Investment Manager to enter into FX Transactions and/or Currency Option
Transactions, Bullion Trades and/or Bullion Options in the name of JPMC, but as
agent for such Designated Third Party from time to time, for give up to a
Reverse Dealer identified in such trading agreement and describes the rights and
responsibilities of the parties resulting therefrom; or (2) a trading agreement
among JPMC, the Investment Manager and a Designated Third Party which agreement
authorizes the Designated Third Party to enter into FX Transactions, Currency
Option Transactions, Bullion Trades and/or Bullion Options on behalf of the Fund
as agent for the Investment Manager from time to time and describes the rights
and responsibilities of the parties resulting therefrom.

“Direct Transaction” means any Transaction other than an Offsetting Transaction
or a Novated Transaction, between JPMC and the Fund that is governed by the
Master Agreement, including, without limitation any ETS Transaction entered into
directly with JPMC.

“Disclosed ETS Transactions” has the meaning set forth in Section 2.

 

3



--------------------------------------------------------------------------------

“Dollar Value” means (i) with respect to an amount of currency at any time,
(y) if such currency is USD, such amount and (z) in all other cases, the amount
of USD which could be purchased at the market rate against delivery of such
amount of currency and (ii) in respect of a quantity of Bullion at any time, the
amount of USD payable at the market rate for the purchase of the relevant
quantity of Bullion. The market rate shall be determined by JPMC (in good faith
and in a commercially reasonable manner) to be the market rate available to JPMC
at such time in a foreign exchange or Bullion market, as the case may be,
reasonably selected by JPMC in which the currency or Bullion is traded. If JPMC
is unable to obtain a market rate pursuant to the immediately preceding
sentence, JPMC will determine the applicable rate in good faith and in a
commercially reasonable manner.

“Double Give Up Agreement” means, a give up agreement entered into among JPMC, a
Double Give Up Dealer, the Investment Manager and/or the Fund, and a Client,
pursuant to which the Investment Manager and/or the Fund and such Client may
enter into transactions on behalf of JPMC and such Double Give Up Dealer,
respectively, subject to and in accordance with the terms of such agreement and,
in respect of the Investment Manager and/or the Fund, subject to the terms and
conditions of this Agreement.

“Double Give Up Dealer” means a third party dealer who has entered into a Double
Give Up Agreement with JPMC, the Investment Manager and/or the Fund, and a
Client.

“Double Give Up Transaction” means a transaction entered into between the
Investment Manager and/or the Fund (on behalf of JPMC) and a Client (on behalf
of a Double Give Up Dealer) pursuant to the terms of a Double Give Up Agreement.

“ETS Limits” has the meaning set forth in Section 2(c).

“ETS Transactions” means FX Transactions and/or Currency Option Transactions
and/or Bullion Options and/or Bullion Trades as authorized by JPMC on the
relevant ET System or otherwise.

“FX Direct Transactions” means Direct Transactions that are FX Transactions or
Currency Option Transactions.

“FX NOP” means, in respect of all FX Offsetting Transactions, FX Novated
Transactions, and FX Direct Transactions between JPMC and the Fund, the amount,
if positive, calculated by JPMC as follows:

(A)(i) for each FX Transaction (assuming, in respect of any Non-Deliverable FX
Transaction, the actual exchange of the amounts of the relevant currencies),
determine the Dollar Value for each currency (including USD) owed by the Fund to
JPMC or owed by JPMC to the Fund under such FX Transaction; and (ii) for

 

4



--------------------------------------------------------------------------------

each currency (including USD), determine the net Dollar Value amount owed by the
Fund to JPMC or owed by JPMC to the Fund by summing the Dollar Values of all
JPMC’s long and short positions in such currency as determined pursuant to
subclause (i) immediately above;

(B) in respect of Currency Option Transactions, (i) determine the delta
equivalent of each leg of the Currency Pair in respect of each Currency Option
Transaction, (ii) for each currency, aggregate and net the delta equivalents of
amounts in such currency (assuming exercise of each Currency Option Transaction
on its expiration date or the latest date on which exercise is permitted
thereunder) owed by the Fund to JPMC and owed by JPMC to the Fund, and (iii) for
each currency, add the net delta equivalent for such currency to the net Dollar
Value determined in respect of such currency pursuant to subclause (A)(ii); and

(C) aggregate the amounts determined pursuant to subclause (B)(iii) in respect
of currencies with respect to which the Fund owes a net aggregate amount to
JPMC.

“FX NOP Limit” means USD444,000,000.

“FX Novated Transactions” means Novated Transactions that are FX Transactions or
Currency Option Transactions.

“FX Offsetting Transactions” means Offsetting Transactions that are FX
Transactions or Currency Option Transactions.

“Investment Manager Notice” has the meaning set forth in Section 4.

“Master Agreement” means the ISDA Master Agreement, dated as of July 12, 2017,
between JPMC and the Fund, as may be amended, modified or supplemented from time
to time.

“Non-Conforming ETS Transaction” has the meaning set forth in Section 2(c).

“Novated Transaction” has the meaning set forth in Section 5(b).

“Offsetting Transaction” has the meaning set forth in Section 5(a).

“Permitted ETS Currency” means AUD, BRL, CAD, CHF, CLP, CNH, CNY, COP, CZK, DKK,
EUR, GBP, HKD, HUF, IDR, ILS, INR, JPY, KRW, MXN, MYR, NOK, NZD, PHP, PLN, RUB,
SAR, SEK, SGD, THB, TRY, TWD, USD, ZAR, provided, however, that such Permitted
ETS Currencies can be amended by JPMC at any time with notice to the Investment
Manager.

“Permitted ETS Bullion” has the meaning set forth in Section 2(c).

 

5



--------------------------------------------------------------------------------

“Proceedings” means any suit, action, or other proceeding relating to this
Agreement.

“Qualifying Transactions” means any combination of Direct Transaction(s),
Offsetting Transaction(s), and/or Novated Transaction(s) selected by JPMC in its
discretion that are (i) Deliverable FX Transactions with the same Settlement
Date involving the same Currency Pair and under each of which the Fund is
required to deliver one type of currency and JPMC is required to deliver the
other type of currency or (ii) Bullion Trades with the same Bullion Transaction
Settlement Date involving the same pair of Bullion and currency and under each
of which either (y) the Fund is required to deliver the relevant type of Bullion
and JPMC is obligated to deliver the relevant type of currency or (z) the Fund
is required to deliver the relevant type of currency and JPMC is obligated to
deliver the relevant type of Bullion.

“Reverse Dealer” means, a dealer (i) that has executed a Reverse Dealer Give-Up
Agreement with JPMC pursuant to which such dealer is acting in the capacity of
prime broker for the Investment Manager, a Fund, and/or a Designated Third
Party, as the case may be, and (ii) that enters into a Reverse Dealer
Transaction pursuant to such Reverse Dealer Give-Up Agreement.

“Reverse Dealer Give-Up Agreement” means, a give up agreement between a Reverse
Dealer and JPMC (which may also include the Investment Manager, a Fund or Funds,
and/or a Designated Third Party), pursuant to which such Reverse Dealer has
agreed to act as a prime broker for the Investment Manager, a Fund or Funds,
and/or a Designated Third Party, as the case may be, and has agreed to enter
into transactions with JPMC in accordance with the terms of such agreement.

“Reverse Dealer Transaction” has the meaning set forth in Section 5(c).

“Reverse Give-In Agreement” means, a give-up agreement entered into among JPMC,
a Counterparty, the Investment Manager, and, if applicable, the Investment
Manager’s authorized trading agent and/or a Client, governing the relevant
Corresponding Transactions.

“Termination Date” means the earlier of (i) any date on which this Agreement is
terminated pursuant to Section 11 and (ii) any date as of which JPMC terminates
the authority of the Investment Manager to enter into Corresponding Transactions
with a Counterparty, Designated Transactions on its behalf with all Dealers,
Double Give Up Transactions on its behalf with all Double Give Up Dealers, and
ETS Transactions on its behalf over all ET Systems pursuant to Section 3.

“USD Equivalent” means (i) in respect of each FX Offsetting Transaction, each FX
Direct Transaction and each Reverse Dealer Transaction that is a FX Transaction
or Currency Option Transaction (assuming (1) the exercise of any Currency Option
Transaction and (2) in respect of any Non-Deliverable FX Transaction, the actual
exchange of the amounts of the relevant currencies), (y) if there is a USD
amount payable

 

6



--------------------------------------------------------------------------------

either to or by JPMC under such FX Offsetting Transaction, FX Direct
Transaction, or Reverse Dealer Transaction, as the case may be, such USD amount
or (z) if there is no USD amount payable either to or by JPMC under such FX
Offsetting Transaction, FX Direct Transaction, or Reverse Dealer Transaction, as
the case may be, then the Dollar Value, determined by JPMC, of the amount of
currency payable to JPMC under such FX Offsetting Transaction or Reverse Dealer
Transaction, as the case may be, and (ii) in respect of each Bullion Offsetting
Transaction, each Bullion Direct Transaction, or Reverse Dealer Transaction that
is a Bullion Trade or Bullion Option, as the case may be, (assuming the exercise
of any Bullion Option), the Dollar Value, determined by JPMC, of the relevant
quantity of Bullion payable to JPMC under such Bullion Offsetting Transaction,
Bullion Direct Transaction, or Reverse Dealer Transaction, as the case may be,.

2. (a) JPMC may, from time to time in its discretion, authorize the Investment
Manager to enter into Designated Transactions on behalf of JPMC with a Dealer by
executing and delivering to such Dealer a Designation Notice under the Give-Up
Agreement between JPMC and such Dealer in which the Investment Manager is
designated as the Agent. Such authorization shall be subject to the terms and
conditions of this Agreement and the applicable Give-Up Agreement. Not in
limitation of the foregoing, (i) Designated Transactions shall be limited to the
types set forth in the applicable Designation Notice and to the restrictions set
forth in such Designation Notice (including, without limitation, restrictions
relating to Permitted Currencies, Permitted Bullion Types, and Maximum Tenor)
and (ii) any such authorization in respect of any particular Dealer is expressly
limited to a Net Open Position not to exceed the Net Open Position Limit and a
Bullion NOP not to exceed the Bullion NOP Limit set forth in the applicable
Designation Notice. For purposes of calculating the Net Open Position and
Bullion NOP, “Investment Manager” shall be deemed to mean the Investment Manager
or any Designated Third Party trading in the name of the Investment Manager
pursuant to a Designated Trading Agreement, and the Net Open Position Limit or
Bullion NOP Limit, as the case may be, shall include Designated Transactions
entered into by the Investment Manager hereunder and pursuant to a Designated
Trading Agreement or a Reverse Dealer Give-Up Agreement and Double Give Up
Transactions entered into by the Investment Manager and/or the Fund pursuant to
a Double Give Up Agreement. The Fund acknowledges and agrees that the Fund shall
be bound by the terms of any such Designation Notices where the Investment
Manager is designated as the Agent and in which Designated Transactions are
entered into on behalf of the Fund.

(b) JPMC may, from time to time in its discretion, authorize the Investment
Manager to enter into Corresponding Transactions pursuant to Reverse Give-In
Agreement(s) and/or Double Give Up Transactions pursuant to Double Give Up
Agreement(s). Such authorization is subject to the terms and conditions of this
Agreement and the Reverse Give-In Agreement or Double Give Up Agreement, as
applicable. Not in limitation of the foregoing, (i) Corresponding Transactions
shall be limited to (A) the types set forth in the applicable Reverse Give-In
Agreement and to the restrictions set forth in such Reverse Give-In Agreement
(including, without limitation, restrictions relating to currencies and tenor)
and (B) any net open position limit

 

7



--------------------------------------------------------------------------------

(howsoever described) set forth in the Reverse Give-In Agreement, and
(ii) Double Give Up Transactions shall be limited to (A) the types set forth in
the applicable Double Give Up Agreement and to the restrictions set forth in
such Double Give Up Agreement (including, without limitation, restrictions
relating to currencies and tenor) and (B) any net open position limit (howsoever
described) set forth in the Double Give Up Agreement. The Fund acknowledges and
agrees that any such (i) Corresponding Transactions and (ii) Double Give Up
Transactions entered into by the Investment Manager on behalf of the Fund will
constitute a valid and binding obligation of the Fund.

(c) JPMC may, from time to time in its discretion, authorize the Investment
Manager and/or a Designated Third Party to enter into ETS Transactions on an ET
System with one or more ETS Counterparties and/or with JPMC directly, subject to
compliance with financial limits (“ETS Limits”) and other restrictions
established by JPMC on such ET System or communicated in writing to the
Investment Manager by notice or otherwise available on the applicable ET System.
The Investment Manager or a Designated Third Party shall not be permitted to
enter into any transaction on an ET System that (i) causes any ETS Limit to be
exceeded or further exceeded, (ii) is not an authorized ETS Transaction,
(iii) involves a currency other than a Permitted ETS Currency, (iv) involves a
type of Bullion other than the types of Bullion specified by JPMC on the ET
System or otherwise (“Permitted ETS Bullion”), or (v) otherwise does not comply
with any restrictions established by JPMC from time to time (any ETS Transaction
that does not conform to these criteria is hereinafter referred to as a
“Non-Conforming ETS Transaction”).

(d) Each ETS Transaction shall be a Direct Transaction except (i) in the case of
an ET System under which the Investment Manager and the ETS Counterparty are
identified to each other at the time that an ETS Transaction is entered into on
that ET System or (ii) where the ETS Transaction was entered into by a
Designated Third Party or by the Investment Manager on behalf of a Designated
Third Party pursuant to a Reverse Dealer Give-Up Agreement or a Double Give Up
Agreement (in the case of either (i) or (ii), a “Disclosed ETS Transaction”). A
Disclosed ETS Transaction shall be authorized only if the Investment Manager
and/or a Designated Third Party has been designated as an Agent under a Give-Up
Agreement between JPMC and the relevant ETS Counterparty/Dealer or pursuant to
the terms of a Reverse Dealer Give-Up Agreement or a Double Give Up Agreement,
as applicable. Each Disclosed ETS Transaction must comply with the limitations
and restrictions set forth in, and pursuant to, both Sections 2(a) and (c).

(e) The Investment Manager shall not be permitted to enter into any FX Direct
Transaction, Designated Transaction or ETS Transaction on behalf of JPMC or any
FX Offsetting Transaction on behalf of the Fund which results in the FX NOP
exceeding or further exceeding the FX NOP Limit. The Investment Manager shall
not be permitted to enter into any Bullion Direct Transaction, Designated
Transaction or ETS Transaction on behalf of JPMC or any Bullion Offsetting
Transaction on behalf of the Fund which results in the Bullion NOP exceeding or
further exceeding the Bullion NOP Limit.

 

8



--------------------------------------------------------------------------------

(f) JPMC shall promptly notify the Investment Manager of the material terms of
any Designation Notice in which the Investment Manager is named as Agent and
provide to the Investment Manager upon request a copy of the applicable Give-Up
Agreement, if not previously provided to the Investment Manager. JPMC shall also
notify the Investment Manager of any material amendment to any such Designation
Notice or Give-Up Agreement. JPMC shall notify the Investment Manager of each ET
System on which the Investment Manager is authorized to enter into ETS
Transactions, the nature of the authorized ETS Transactions, the applicable ETS
Limits, the Permitted ETS Currencies, the Permitted ETS Bullion, and any other
applicable restrictions.

3. JPMC may at any time in its sole discretion, by notice to the Investment
Manager, amend the terms of any Designation Notice, terminate the authority of
the Investment Manager to enter into Designated Transactions on its behalf with
any or all Dealers or to enter into ETS Transactions using any ET System, amend
any ETS Limit or other restriction applicable to ETS Transactions that the
Investment Manager is authorized to enter into on behalf of JPMC on any ET
System, terminate the authority of the Investment Manager to enter into ETS
Transactions with any or all ETS Counterparties, amend any limits or
restrictions in the Reverse Give-In Agreement(s), Reverse Dealer Give-Up
Agreement(s), or Double Give Up Agreement(s), terminate the authority of the
Investment Manager to enter into Corresponding Transactions, terminate the
authority of the Investment Manager or a Designated Third Party to commit JPMC
to enter into Reverse Dealer Transactions, terminate the authority of the
Investment Manager and/or the Fund to enter into Double Give Up Transactions
under the Double Give Up Agreement(s), or amend the FX NOP Limit, the Bullion
NOP Limit. Any such notice shall not affect any Direct Transactions, Novated
Transactions, or any Designated Transactions entered into by the Investment
Manager on behalf of JPMC with any applicable Dealer or any ETS Transactions
entered into by the Investment Manager, any Corresponding Transactions entered
into by the Investment Manager on behalf of JPMC with a Counterparty under the
Reverse Give-In Agreement(s) or any Reverse Dealer Transactions under the
Reverse Dealer Give-Up Agreement(s) or any Double Give Up Transactions under the
Double Give Up Agreement(s) before the Investment Manager’s receipt of such
notice, or any corresponding Offsetting Transactions. Notwithstanding anything
to the contrary in any agreement (including without limitation any Give-Up
Agreement, Designation Notice, Reverse Give-In Agreement, Reverse Dealer Give-Up
Agreement, or Double Give Up Agreement), any such notice shall be effective
immediately upon receipt by the Investment Manager and JPMC shall be entitled to
take the actions specified in Section 5(i) hereof based on the authority and
limits established in such notices.

4. (a) The Fund shall ensure that the Investment Manager promptly notifies JPMC,
by means of an electronic system acceptable to JPMC (provided, however, that if
such electronic system is not available at that time, the notice shall be made
by telephone to JPMC at the telephone number set forth on the signature page
hereof (or such other telephone number of which JPMC notifies the Fund), with
notice to be made by the Investment Manager by such electronic system as soon as
reasonably practicable after it

 

9



--------------------------------------------------------------------------------

becomes available) (each such notice, a “Investment Manager Notice”), of (i) the
Material Terms of each Designated Transaction, Disclosed ETS Transaction (except
as otherwise provided in subsection (b) below), Corresponding Transaction or
Double Give Up Transaction entered into by the Investment Manager on behalf of
the Fund with a Dealer and the identity of such Dealer, (ii) the identity of
such Dealer, Counterparty, ETS Counterparty, Client, or Designated Third Party,
as the case may be, the Fund(s) that are the parties to the corresponding
Offsetting Transaction(s) or Direct Transaction(s), and the allocations of the
amounts or quantities involved in such Offsetting Transaction(s) or Direct
Transaction(s) to such Fund(s) or Client, as the case may be, (iii) if
applicable, the name of the Reverse Dealer with which JPMC will be entering into
a Reverse Dealer Transaction, (iv) if applicable, the name of the Double Give Up
Dealer involved in the Double Give Up Transaction, and (v) if applicable, the
Investment Manager’s or Fund’s authorized trading agent or Client with respect
to the Corresponding Transaction. Material Terms of each Disclosed ETS
Transaction entered into by the Investment Manager on behalf of JPMC with an ETS
Counterparty and the identify of such ETS Counterparty. Material Terms in
respect of any type of transaction include those set forth in Exhibit A hereto.
Notwithstanding anything to the contrary in this Agreement, if the Investment
Manager does not notify JPMC of any of the Material Terms set forth in italics
on Exhibit A with respect to a particular transaction type, the Fund and JPMC
hereby agree that such Material Terms confirmed between JPMC and the Dealer,
Double Give Up Dealer, Counterparty or ETS Counterparty will be deemed to apply
to the Offsetting Transaction entered into between JPMC and the Fund pursuant to
Section 5 of this Agreement. Any electronic message sent by the Investment
Manager to JPMC pursuant to Part 6 of the Master Agreement in respect of a
Designated Transaction shall constitute notice of the Material Terms of such
Designated Transaction for the purposes of this provision.

(b) If an ET System makes available to JPMC, either directly or through a
separate trade communication system, the record of the Material Terms of any ETS
Transaction entered into thereon by the Investment Manager, a Fund, or, if
applicable, a Designated Third Party, or the Investment Manager’s authorized
trading agent or Client, the Investment Manager is not required to notify JPMC
of the Material Terms of any such ETS Transaction hereunder. The Fund shall be
bound by any record of Material Terms of an ETS Transaction that the relevant ET
System makes available to JPMC.

5. (a) If JPMC is liable in respect of a Designated Transaction under the terms
of the applicable Give-Up Agreement, Disclosed ETS Transaction entered into by
the Investment Manager, JPMC and the Fund, a Corresponding Transaction under the
terms of the applicable Reverse Give-In Agreement(s), or a Double Give Up
Transaction under the terms of the applicable Double Give Up Agreement, JPMC and
each Fund identified by the Investment Manager in the relevant Investment
Manager Notice shall be deemed to have entered into a transaction (each, an
“Offsetting Transaction”) subject to identical terms as such Designated
Transaction, Disclosed ETS Transaction, Corresponding Transaction, or Double
Give Up Transaction, except that the obligations of the Fund shall be identical
to those of JPMC under the applicable Designated

 

10



--------------------------------------------------------------------------------

Transaction, Disclosed ETS Transaction, Corresponding Transaction, or Double
Give Up Transaction, as the case may be, and the obligations of JPMC shall be
identical to those of the Dealer under the applicable Designated Transaction,
the Counterparty under the applicable Corresponding Transaction, the ETS
Counterparty under the applicable Disclosed ETS Transaction, or the Double Give
Up Dealer under the applicable Double Give Up Transaction, as the case may be,
and such obligations shall be in the relevant amounts or quantities allocated in
such Investment Manager Notice.

(b) JPMC may, from time to time in its sole discretion, cancel Qualifying
Transactions and simultaneously replace such Qualifying Transactions with a new
transaction (a “Novated Transaction”) for the same Settlement Date or Bullion
Transaction Settlement Date, as the case may be, under which each party shall be
obligated to deliver the aggregate of the amounts of the type of currency or
Bullion, as the case may be, that would otherwise have been deliverable by such
party on the relevant Settlement Date or Bullion Transaction Settlement Date, as
the case may be, under such Qualifying Transactions. Except as otherwise
provided, each Novated Transaction will be treated as an Offsetting Transaction
for the purposes of this Agreement.

(c) If (i) JPMC is liable in respect of a Designated Transaction or a Disclosed
ETS Transaction entered into by the Investment Manager or a Designated Third
Party pursuant to a Reverse Dealer Give-Up Agreement, and (ii) for any reason,
the Reverse Dealer does not enter into a transaction (each, a “Reverse Dealer
Transaction”) having identical terms, then the Reverse Dealer Transaction shall
be deemed to be an Offsetting Transaction between JPMC and Fund(s) pursuant to
the terms, and for all purposes, of this Agreement.

(d) Each Offsetting Transaction and Novated Transaction with the Fund shall be
governed by the Master Agreement. The Fund shall execute and return to JPMC any
Confirmation of an Offsetting Transaction or Novated Transaction delivered by
JPMC to the Fund. The Fund shall, in any event, be liable in respect of each
Offsetting Transaction or Novated Transaction between the Fund and JPMC
notwithstanding the absence of a Confirmation thereof.

(e) On the Expiration Date of a Currency Option Transaction or Bullion Option
that is an Offsetting Transaction and either a Designated Transaction or
Disclosed ETS Transaction which is a physically-settled option, and
notwithstanding anything to the contrary in the relevant Confirmation, such
Currency Option Transaction or Bullion Option shall be deemed to be an expired
out of the money option with zero value. If the relevant Dealer or ETS
Counterparty chooses to exercise any physically-settled Currency Option
Transaction or Bullion Option that formed part of a Designated Transaction or
Disclosed ETS Transaction in which JPMC was the Seller and corresponded to an
Offsetting Transaction within the applicable Exercise Period, the Investment
Manager and/or the Fund shall notify JPMC immediately of such Notice of

 

11



--------------------------------------------------------------------------------

Exercise. The Investment Manager and/or the Fund is authorized to exercise on
behalf of JPMC any physically-settled Currency Option Transaction or Bullion
Transaction of which JPMC was the Buyer and that formed part of an Offsetting
Transaction and corresponded to a Designated Transaction or Disclosed ETS
Transaction within the applicable Exercise Period. The Investment Manager and/or
the Fund shall simultaneously deliver any Notice of Exercise sent to the
relevant Dealer or ETS Counterparty to JPMC. In the event either the Dealer, ETS
Counterparty or Investment Manager and/or the Fund chooses to exercise a
physically-settled Currency Option Transaction or Bullion Option in accordance
with the above provisions, the Dealer or ETS Counterparty and the Investment
Manager and/or the Fund shall be required to enter into a new, spot Designated
Transaction or Disclosed ETS Transaction and submit such transaction to JPMC in
accordance with the terms set forth in the Give-Up Agreement and this Agreement,
as applicable. If the relevant Dealer or ETS Counterparty chooses to exercise or
decides not to exercise any cash-settled Currency Option Transaction or Bullion
Option that formed part of a Designated Transaction or Disclosed ETS Transaction
in which JPMC was the Seller and corresponded to an Offsetting Transaction
within the applicable Exercise Period, the Investment Manager and/or the Fund
shall notify JPMC immediately of such Notice of Exercise or such notice of
expiration. The Investment Manager and/or the Fund is authorized to exercise on
behalf of JPMC any cash-settled Currency Option Transaction or Bullion
Transaction of which JPMC was the Buyer and that formed part of an Offsetting
Transaction and corresponded to a Designated Transaction or Disclosed ETS
Transaction within the applicable Exercise Period. The Investment Manager and/or
the Fund shall simultaneously deliver any Notice of Exercise sent by the
Investment Manager and/or the Fund to the relevant Dealer or ETS Counterparty to
JPMC, or, where applicable, any notice of expiration.

(f) Notwithstanding anything to the contrary in any Confirmation of an
Offsetting Transaction and notwithstanding whether JPMC or the Fund is the
Calculation Agent in respect of an Offsetting Transaction or Seller in respect
of an Offsetting Transaction that is a Currency Option Transaction or Bullion
Option, any determination, election, or calculation (i) by the Dealer,
Counterparty, or ETS Counterparty as Calculation Agent or by JPMC and the
Dealer, Counterparty, or ETS Counterparty as co-Calculation Agents in respect of
a Designated Transaction, Corresponding Transaction or Disclosed ETS Transaction
shall be binding on JPMC and the Fund under the corresponding Offsetting
Transaction as if made by the Calculation Agent under such Offsetting
Transaction, (ii) by the Dealer, Counterparty, or ETS Counterparty as Seller in
respect of a Designated Transaction, Corresponding Transaction or Disclosed ETS
Transaction that is a Currency Option Transaction or Bullion Option shall be
binding on JPMC and the Fund under the corresponding Offsetting Transaction as
if made by the Seller under such Offsetting Transaction or Disclosed ETS
Transaction or (iii) by the Dealer, Counterparty, or ETS Counterparty as the
party determining whether a barrier has been breached or met in respect of a
Designated Transaction, Corresponding Transaction, or Disclosed ETS Transaction
that is a Currency Option Transaction or Bullion Option shall be binding on JPMC
and the Fund under the corresponding Offsetting Transaction as if made by the
relevant party under such Offsetting Transaction.

 

12



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary in this Agreement, the following
shall apply if JPMC and the Fund are not parties to a Master Confirmation
Agreement for Non-Deliverable Forward FX Transactions: if, on the Trade Date of
an Offsetting Transaction or Direct Transaction that is a Non-Deliverable FX
Transaction (a “NDF Transaction”), template terms for the Confirmation of a NDF
Transaction in the Currency Pair that is the subject of such Offsetting
Transaction or Direct Transaction, as the case may be, are recommended by EMTA,
Inc. (“EMTA”) or a recognized successor and have an effective date that falls on
or before such Trade Date (“Relevant NDF EMTA Template”), then all of the terms
of such Relevant NDF EMTA Template (published and available at www.emta.org or
any successor website) shall apply to such Offsetting Transaction or Direct
Transaction, as the case may be, except to the extent otherwise agreed in
writing by JPMC and the Fund. Notwithstanding anything to the contrary in this
Agreement, the following shall apply if JPMC and the Fund are not parties to a
Master Confirmation Agreement for Non-Deliverable Currency Option Transactions
(European Style) between them: if, on the Trade Date of an Offsetting
Transaction or Direct Transaction that is a Non-Deliverable Currency Option
Transaction (a “NDO Transaction”), template terms for the Confirmation of a NDO
Transaction in the Currency Pair that is the subject of such Offsetting
Transaction or Direct Transaction, as the case may be, are recommended by EMTA
or a recognized successor and have an effective date that falls on or before
such Trade Date (“Relevant Option EMTA Template”), then all of the terms of such
Relevant Option EMTA Template (published and available at www.emta.org or any
successor website) shall apply to such Offsetting Transaction or Direct
Transaction, as the case may be, except to the extent otherwise agreed in
writing by JPMC and the Fund. For the avoidance of doubt, if a Relevant EMTA NDF
Template in the case of a NDF Transaction or Relevant Option EMTA Template in
the case of a NDO Transaction becomes effective after the Trade Date of an
Offsetting Transaction or Direct Transaction, such Relevant EMTA Template or
Relevant Option EMTA Template, as the case may be, shall not apply to or amend
the terms of the relevant Offsetting Transaction or Direct Transaction, as the
case may be, unless otherwise agreed between JPMC and the Fund.

(h) Notwithstanding anything to the contrary in this Agreement, with respect to
all Offsetting Transaction and Direct Transactions that are Bullion Trades and
Bullion Options, (i) Settlement by Delivery, (ii) Bullion Business Days, (iii) a
Delivery Location of London for Bullion Trades and Bullion Options, will be
deemed to apply.

(i) If, at any time, the Net Open Position in respect of a Dealer exceeds the
applicable Net Open Position Limit or the Bullion NOP in respect of a Dealer
exceeds the applicable Bullion NOP Limit, JPMC may, by notice to the Investment
Manager and the Fund, terminate any Offsetting Transaction(s) and/or any
portions thereof with the Fund as JPMC selects in its discretion such that after
termination, the Net Open Position in respect of the relevant Dealer would no
longer exceed the applicable Net Open Position Limit and the Bullion NOP in
respect of the relevant Dealer would no longer exceed the applicable Bullion NOP
Limit. If, at any time, the net open position (howsoever described in, and as
calculated in a Reverse Give-In Agreement) exceeds the

 

13



--------------------------------------------------------------------------------

applicable net open position limit (howsoever described in a Reverse Give-In
Agreement), JPMC may, by notice to the Investment Manager or the Fund, terminate
any Offsetting Transaction(s) as JPMC selects in its discretion such that if the
Corresponding Transaction(s) were terminated, the net open position would no
longer exceed the applicable net open position limit. If, at any time, the net
open position (howsoever described in, and as calculated in a Double Give Up
Agreement) exceeds the applicable net open position limit (howsoever described
in a Double Give Up Agreement), JPMC may, by notice to the Investment Manager,
terminate any Offsetting Transaction(s) as JPMC selects in its discretion such
that if the corresponding Double Give Up Transaction(s) were terminated, the net
open position would no longer exceed the applicable net open position limit. If
the Investment Manager enters into any Non-Conforming ETS Transaction that is a
Disclosed ETS Transaction, JPMC may, by notice to the Investment Manager or the
Fund, terminate the corresponding Offsetting Transaction or portions thereof. If
the Investment Manager enters into any Non-Conforming ETS Transaction that is a
Direct Transaction, JPMC may, by notice to the Investment Manager or the Fund,
terminate such Direct Transaction or portions thereof. If, at any time, the FX
NOP exceeds the FX NOP Limit, and/or the Fund Bullion NOP exceeds the Bullion
NOP Limit, JPMC may, by notice to the Investment Manager and the Fund, terminate
any Offsetting Transaction(s), Direct Transaction(s), and/or Novated
Transaction(s) or portions thereof as JPMC selects in its discretion such that,
after such termination, the FX NOP would no longer exceed the FX NOP Limit,
and/or the Bullion NOP would no longer exceed the Bullion NOP Limit. A payment
shall be made by JPMC or the Fund, as the case may be, in respect of any
Offsetting Transaction(s), Direct Transaction(s), and/or Novated Transaction(s)
or portions thereof terminated pursuant to this subsection as if an Additional
Termination Event had occurred under the Master Agreement, in respect of which
the Fund was the sole Affected Party and the terminated Offsetting
Transaction(s), Direct Transaction(s), and/or Novated Transaction(s) or portions
thereof were Affected Transaction(s) (terms used in this sentence without
definition have the meanings set forth in the Master Agreement).

(j) If JPMC is notified by the relevant ETS Counterparty within thirty
(30) minutes after such ETS Counterparty has entered into a Disclosed ETS
Transaction with the Investment Manager or, if applicable, a Designated Third
Party or the Investment Manager’s authorized trading agent or Client on an ET
System that such Disclosed ETS Transaction had been entered into at an
off-market rate mistakenly entered by such ETS Counterparty on such ET System,
(i) JPMC and such ETS Counterparty may agree to adjust the rate applicable to
such Disclosed ETS Transaction to what they agree to be a market rate, (ii) the
rate applicable to the corresponding Offsetting Transaction(s) shall be
automatically deemed to have been adjusted in the same manner and any other
terms of such Offsetting Transaction(s) affected by such rate adjustment shall
be revised by JPMC accordingly, and (iii) JPMC shall promptly notify the
Investment Manager of any such adjustment and revision. If the Investment
Manager or, if applicable, a Designated Third Party or the Investment Manager’s
authorized trading agent or Client enters into an ETS Transaction that is a
Direct Transaction and JPMC determines that such ETS Transaction had been
entered into at an off-market rate mistakenly entered by JPMC or a third party
on such ET System, (x) JPMC may adjust

 

14



--------------------------------------------------------------------------------

the rate applicable to such ETS Transaction to what JPMC determines in good
faith to be a market rate, (y) any other terms of such Direct Transaction
affected by such rate adjustment shall be revised by JPMC accordingly, and
(z) JPMC shall promptly notify the Investment Manager of any such adjustment and
revision.

6. (a) In respect of each Calculation Period, the Fund shall pay to JPMC a fee
in an amount equal to USD5 per each USD1,000,000 of the applicable Calculation
Period Aggregate Amount, pro rated if the applicable Calculation Period
Aggregate Amount is not an integral multiple of USD1,000,000 (the “Calculation
Period Fee Amount”). JPMC may amend the amount of such fees and/or impose new
fees or a new fee methodology by at least ninety (90) days’ prior notice to the
Fund.

(b) JPMC shall notify the Investment Manager or the Fund of the fee in respect
of each Calculation Period. The Fund shall pay to JPMC the amount of any such
fee on or before the fifth New York Business Day after the Investment Manager’s
or the Fund’s receipt of the applicable notice. Each such payment to be made by
the Fund shall be made by wire transfer, or its equivalent, of immediately
available and freely transferable funds to the bank account designated by JPMC
for such purpose.

(c) In addition to any other rights or remedies of JPMC provided hereunder or
otherwise provided by law, JPMC shall have the right upon notice to the Fund
(any such notice being expressly waived to the extent permitted by applicable
law) upon any amount becoming due and payable by the Fund to (i) debit any
account, in any currency, of the Fund in such amount or the equivalent thereof
and (ii) set-off and apply against any such amount any and all deposits (whether
general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness, or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by JPMC to or for the credit or the account of the Fund. JPMC
agrees to notify the Fund promptly after any such debit, set-off, or application
made by JPMC, provided, however, that failure to give such notice shall not
affect the validity of such set-off, debit, or application. For the avoidance of
doubt, the obligation of the Fund to pay fees and the ability of JPMC to amend
the amount of such fees and/or impose new fees or a new fee methodology in
accordance with Section 6(a) will survive the termination of this Agreement with
respect to outstanding Offsetting Transactions and Direct Transactions. If, at
any time, the Fund fails to pay any fees with respect to sub-section (a) above
and such failure continues for ninety (90) days after payment of such fees is
due, JPMC may, by notice to the Fund, terminate all Offsetting Transaction(s)
between JPMC and the Fund. A payment shall be made by JPMC or the Fund, as the
case may be, in respect of Offsetting Transaction(s) terminated pursuant to this
subsection (c) as if an Additional Termination Event had occurred under the
Master Agreement in respect of which the Fund was the sole Affected Party and
the terminated Offsetting Transaction(s) were Affected Transaction(s) (terms
used in this sentence without definition have the meaning set forth in the
Master Agreement).

 

15



--------------------------------------------------------------------------------

7. Each party represents and warrants to the other party as of the date of this
Agreement and as of the date of the entry into each Offsetting Transaction and,
in the case of the Fund, as of the date of the entry into each Designated
Transaction, Reverse Dealer Transaction, and ETS Transaction that: (i) it has
authority to enter into this Agreement and such Offsetting Transaction (in the
case of the Fund, acting through the Investment Manager), such Designated
Transaction, Reverse Dealer Transaction, or ETS Transaction; (ii) the persons
executing this Agreement and entering into such Offsetting Transaction (and, in
the case of the Fund acting through the Investment Manager, such Designated
Transaction, Reverse Dealer Transaction, or ETS Transaction) have been duly
authorized to do so; and (iii) this Agreement is binding upon it and enforceable
against it in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)) and does not and will not violate the terms of any
agreements to which such party is bound.

The Fund hereby represents and warrants to JPMC that the Investment Manager is
authorized to enter into Designated Transactions, Reverse Dealer Transactions
and ETS Transactions under this Agreement for and on behalf of the Fund.

8. No party may assign, transfer, or charge or purport to assign, transfer, or
charge, any of its rights or its obligations under this Agreement or any
interest therein without the prior written consent of the other parties, and any
purported assignment, transfer, or charge in violation of this Section 8 shall
be void.

9. The parties agree that each party may electronically record all telephonic
conversations between any parties relating to the subject matter of this
Agreement and that any such tape recordings may be submitted in evidence in any
Proceedings or in any suit, action, or other proceeding relating to any
Offsetting Transaction.

10. Unless otherwise agreed or set forth herein, all notices, instructions and
other communications to be given to a party under this Agreement shall be given
electronically (through e-mail, an ET System or otherwise), or to the address,
facsimile number, or telephone number specified by such party on the signature
page hereof (or such other contact details of which such party notifies the
other parties.) Each notice, instruction, or communication hereunder shall be
effective upon receipt; provided, however, that if a notice, instruction, or
communication is received by JPMC (i) in New York, after 5:00 p.m. (New York
time) on a New York Business Day or on a day that is not a New York Business
Day, such notice shall be effective on the immediately succeeding New York
Business Day at 9:00 a.m. (New York time), (ii) in New York, before 9:00 a.m.
(New York time) on a New York Business Day, such notice shall be effective at
9:00 a.m. (New York time) on that New York Business Day, (iii) in London, after
5:00 p.m. (London time) on a London Business Day or on a day that is not a
London Business Day, such notice shall be effective on the immediately
succeeding London Business Day at 9:00 a.m. (London time), and (iv) in London,
before 9:00 a.m. (London time) on a London Business Day, such notice shall be
effective at 9:00 a.m. (London time) on that London Business Day.

 

16



--------------------------------------------------------------------------------

11. This Agreement (i) may be terminated by either JPMC or the Fund at any time
upon thirty (30) Business Days’ written notice to the other party and (ii) shall
automatically terminate with respect to the Fund upon the designation of an
Early Termination Date under the Master Agreement as the result of the
occurrence of an Event of Default in respect of which the Fund is the Defaulting
Party or a Termination Event in respect of which the Fund is the sole Affected
Party (terms used in this subsection (ii) shall have the meanings set forth in
the Master Agreement); provided, however, that any termination pursuant to
subsections (i) or (ii) immediately above shall not affect any outstanding
Designated Transactions, ETS Transactions, Corresponding Transactions, Double
Give Up Transactions, Novated Transactions or Offsetting Transactions entered
into in accordance with this Agreement and any fees payable by the Fund in
respect thereof, and the provisions of this Agreement shall continue to apply in
respect of such Designated Transactions, ETS Transactions, Corresponding
Transactions, Double Give Up Transactions, Novated Transactions, or Offsetting
Transactions, and fees until all obligations of each party to the other parties
under this Agreement have been fully performed.

12. In the event any one or more of the provisions contained in this Agreement
is held invalid, illegal, or unenforceable in any respect under the law of any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions under the law of such jurisdiction, and the validity, legality, and
enforceability of such and any other provisions under the law of any other
jurisdiction, shall not in any way be affected or impaired thereby.

13. No indulgence or concession granted by a party and no omission or delay on
the part of a party in exercising any right, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, or privilege preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege.

14. No amendment, modification, or waiver of this Agreement will be effective
unless in writing executed by each of the parties.

15. The Fund agrees to indemnify JPMC against, and hold JPMC harmless from, all
costs, losses, judgments, and expenses (including, without limitation,
attorneys’ fees) (collectively, “Indemnified Costs”) incurred by JPMC as a
result of the failure of the Investment Manager or the Fund to comply with this
Agreement or the Investment Manager’s acting as Agent or use of any ET System,
or as a result of the actions or inactions of a Designated Third Party, Reverse
Dealer, Counterparty, ETS Counterparty, or Double Give Up Dealer arising out of
or in any way connected to this Agreement, except to the extent that such
Indemnified Costs directly result from the gross negligence, fraud or willful
misconduct of JPMC. This Section 15 shall survive any termination of this
Agreement.

16. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to conflict of laws
provisions. With respect to any Proceedings, each party irrevocably (i) submits
to the non-exclusive jurisdiction of the courts of the State of New York and the
United States District Court

 

17



--------------------------------------------------------------------------------

located in the Borough of Manhattan in New York City and (ii) waives any
objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have
jurisdiction over such party. Nothing in this Agreement precludes a party from
bringing Proceedings in any other jurisdiction nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

17. Each party hereby irrevocably waives any and all right to trial by jury in
any Proceedings.

18. This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original. This Agreement
constitutes the entire agreement and understanding of the parties with respect
to its subject matter and supersedes all oral communications and prior writings
with respect thereto.

 

18



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

  

CMF TT II, LLC

    

By:

  

Ceres Managed Futures LLC

By:

 

/s/ Leila Safai

     

Name: Leila Safai

  

By:

  

/s/ Patrick T. Egan

Title: Vice President,

JPMorgan Chase Bank, N.A.

Address: 4 New York Plaza, Floor 21

New York, New York 10004

Attention: Elizabeth Percontino

Facsimile Number: 212-622-3491

  

Name: Patrick T. Egan

Title: President & Director — Ceres

Managed Futures LLC

Address: 522 Fifth Avenue, Floor 7

New York, New York 10036

Attention: Patrick Egan

Facsimile Number: 212-507-2065

 

19



--------------------------------------------------------------------------------

Exhibit A

FX TRANSACTIONS

Trade Date:

Amount and Currency Payable by the Investment Manager:

Amount and Currency Payable by JPMC:

Settlement Date:

 

NON-DELIVERABLE FX AND CURRENCY OPTION TRANSACTIONS

General Terms

 

Trade Date:

  [DD-MM-YYYY]

Reference Currency Buyer:

  [JPMC / Investment Manager]

Reference Currency Seller:

  [JPMC / Investment Manager]

Currency Option Style:

  European Option

Currency Option Type:

  [CCY] Put / [CCY] Call

Reference Currency Notional Amount:

  [CCY and Amount]

Notional Amount or Forward Rate:

  [CCY and Amount]

Strike Price:

  [Rate CCY/CCY]

Expiration Date:

  [DD-MM-YYYY] (“Scheduled Valuation Date”)

Expiration Time:

  [        ]

Settlement

  Non/Deliverable

Settlement Date:

  [DD-MM-YYYY]

Premium:

  [CCY and Amount]

Premium Payment Date:

  [DD-MM-YYYY]

Price Source Disruption

  [Applicable]

Business Days applicable to the Expiration and Valuation Date:
[                    ]

Business Days applicable to the Settlement Date: [                    ]

Settlement Currency: [                    ]

Settlement Rate Option for Reference Currency: [                    ]

Settlement Rate Option for Settlement Currency: (If applicable)

Disruption Fallbacks: [                    ]

 

VANILLA AND EXOTIC CURRENCY OPTION TRANSACTIONS General Terms:    Trade Date:
[dd/mmmm/yyyy]    Buyer: [JPMorgan/Counterparty]    Seller:
[JPMorgan/Counterparty]    Currency Option Style:    European Option Currency
Option Type: [                    ]    Call Currency and Call Currency Amount:
   [CCY] [Amount] (if applicable) Put Currency and Put Currency Amount:    [CCY]
[Amount] Strike Price:    [Rate] [CCY/CCY] Expiration Date: [dd/mmmm/yyyy]   

 

20



--------------------------------------------------------------------------------

Settlement: Non-Deliverable

  

Settlement Amount: [Curr] [Amount]

  

Settlement Date:[dd/mmmm/yyyy]

  

Premium: [Curr] [Amount]

  

Premium Payment Date:[dd/mmmm/yyyy],

  

Event Type: [        ]

  

Spot Exchange Rate Direction: [Greater than or equal to][Less than or equal to]
the Barrier

Level

  

Expiration Time: [time]a.m. (local time in [city location]) (if applicable)

Barrier Level:

  

[Rate] [CCY/CCY]

Barrier Event Rate Source:

  

Event Period Start Date and Time:

  

Expiration Date at the Expiration Time

Event Period End Date and Time:

  

Expiration Date at the Expiration Time

 

BULLION TRADES

  

Trade Date

  

Purchaser of Bullion

  

Seller of Bullion

  

Bullion:

  

[Gold][Silver][Platinum][Palladium]

Number of Ounces

  

Contract Price

  

Bullion Transaction Settlement Date

  

BULLION OPTIONS

  

General Terms

  

Trade Date:

  

[DD-MM-YYYY]

Bullion:

  

[Gold][Silver][Platinum][Palladium]

Number of Ounces:

  

[                    ]

Bullion Option Buyer:

  

[JPMC / Investment Manager]

Bullion Option Seller:

  

[JPMC / Investment Manager]

Bullion Option Style:

  

European Option

Bullion Option Type:

  

[Put / Call]

Bullion Strike Price:

  

[Rate CCY/CCY]

Bullion Premium:

  

[CCY and Amount]

Bullion Premium Payment Date:

  

[DD-MM-YYYY]

Bullion Expiration Date:

  

[DD-MM-YYYY]

Bullion Expiration Time:

  

[                    ]

Bullion Settlement Date:

  

[                    ]

Business Days:

  

[                     ]

 

21



--------------------------------------------------------------------------------

Exhibit B

MASTER FOREIGN EXCHANGE AND BULLION GIVE-UP AGREEMENT, dated as of
[                    ] (the “Agreement”), between JPMorgan Chase Bank, N.A.
(“JPMC”) and [                    ] (the “Dealer”).

In consideration of the representations and premises set forth herein, JPMC and
the Dealer hereby agree as follows:

1. All capitalized terms used herein without definition shall have the meanings
set forth in the 1998 FX and Currency Option Definitions (published by the
International Swaps and Derivatives Association, Inc., the Emerging Markets
Traders Association and The Foreign Exchange Committee). The following terms
shall have the following meanings:

“Agent” means each entity designated as such in a Designation Notice.

“Bullion” has the meaning set forth in the 2005 ISDA Commodity Definitions.

“Bullion NOP” means, with respect to Designated Transactions entered into by an
Agent, an amount calculated by JPMC as follows:

(i) for Designated Bullion Option Transactions, (x) determine the delta
equivalent of each Designated Bullion Option Transaction, (y) for each type of
Bullion, aggregate and net the delta equivalents owed by the Dealer to JPMC or
owed by JPMC to the Dealer, and (z) aggregate (without netting) the amounts
determined pursuant to subclause (y) immediately above in respect of those types
of Bullion with respect to which the Dealer owes a net amount to JPMC plus the
amounts determined pursuant to subclause (y) immediately above in respect of
types of Bullion with respect to which JPMC owes a net amount to the Dealer;

(ii) for each Designated Bullion Trade Transaction, (x) determine the Dollar
Value for each type of Bullion owed by the Dealer to JPMC or owed by JPMC to the
Dealer under such Designated Bullion Trade Transaction, (y) for each type of
Bullion, determine the net Dollar Value amount owed by the Dealer to JPMC or
owed by JPMC to the Dealer by summing the Dollar Values of all long and short
positions in such Bullion as determined pursuant to subclause (x) immediately
above, and (z) aggregate (without netting) the amounts determined pursuant to
subclause (y) immediately above in respect of types of Bullion with respect to
which the Dealer owes a net amount to JPMC plus the amounts determined pursuant
to subclause (y) immediately above in respect of types of Bullion with respect
to which JPMC owes a net amount to the Dealer; and

 

22



--------------------------------------------------------------------------------

(iii) aggregate the amounts determined pursuant to subclauses (i) and (ii)
immediately above.

“Bullion Option” has the meaning set forth in the 2005 ISDA Commodity
Definitions.

“Bullion Trade” has the meaning set forth in the 2005 ISDA Commodity
Definitions.

“Designated Bullion Trade Transaction” means a Designated Transaction that is a
Bullion Trade entered into by an Agent on behalf of JPMC in accordance with this
Agreement.

“Designated Bullion Option Transaction” means a Designated Transaction that is a
Bullion Option entered into by an Agent on behalf of JPMC in accordance with
this Agreement.

“Designated FX Transaction” means a Designated Transaction that is an FX
Transaction entered into by an Agent on behalf of JPMC in accordance with this
Agreement.

“Designated Option Transaction” means a Designated Transaction that is a
Currency Option Transaction entered into by an Agent on behalf of JPMC in
accordance with this Agreement.

“Designated Transactions” has the meaning set forth in Section 2(a).

“Designation Notice” means a notice substantially in the form of Exhibit A
hereto from JPMC to the Dealer.

“Dollar Value” means (i) with respect to an amount of currency at any time,
(y) if such currency is USD, such amount and (z) in all other cases, the amount
of USD which could be purchased at the spot market rate against delivery of such
amount of currency and (ii) in respect of a quantity of Bullion at any time, the
amount of USD payable at the spot market rate for the purchase of the relevant
quantity of Bullion. The spot market rate shall be determined by JPMC (in good
faith and in a commercially reasonable manner) to be the spot market rate
available to JPMC at such time in a foreign exchange or Bullion market, as the
case may be, reasonably selected by JPMC in which the currency or Bullion is
traded. If JPMC is unable to obtain a spot market rate pursuant to the
immediately preceding sentence, JPMC will determine the applicable rate in good
faith and in a commercially reasonable manner.

“Material Terms” means (i) for Designated FX Transactions, the Settlement Date,
amounts of each currency to be delivered by each party, and any other terms
considered material in the market, (ii) for Designated Option Transactions, the
amounts of each currency, the style (e.g., American or European) of option, the
strike price, premium,

 

23



--------------------------------------------------------------------------------

expiration date, and any other terms considered material in the market,
(iii) for Designated Bullion Trade Transactions, the Trade Date, Purchaser,
Seller, Bullion, number of Ounces, Contract Price, Value Date, and any other
material terms and (iv) for Designated Bullion Option Transactions, Trade Date,
Buyer, Seller, Bullion, number of Ounces, style, type, Strike Price, Expiration
Date, Settlement Date, Premium, Premium Payment Date, and any other material
terms (terms used in subsection (iii) and (iv) in this definition have the means
set forth in the 2005 ISDA Commodity Definitions).

“Net Daily Settlement Amount” means, with respect to Designated Transactions
entered into by an Agent for any Settlement Date, the aggregate amount owed by
the Dealer to JPMC calculated by JPMC as follows:

 

  (A)

for each such Designated Transaction (excluding, for this purpose, any option
premia that may be owed to JPMC and assuming (1) in respect of any Designated
Option Transaction, the exercise thereof on its expiration date and (2) in
respect of any Non-Deliverable FX Transaction, the actual exchange of the
amounts of the relevant currencies), determine the Dollar Value for each
currency (including USD) owed by the Dealer to JPMC or owed by JPMC to the
Dealer under such Designated Transaction;

 

  (B)

for each currency (including USD), determine the net Dollar Value amount owed by
the Dealer to JPMC or owed by JPMC to the Dealer by summing the Dollar Values of
all long and short positions in such currency as determined pursuant to
subclause (A) immediately above; and

 

  (C)

aggregate the Dollar Value(s) for all currencies determined pursuant to
subclause (B) immediately above in respect of which the Dealer owes a net
aggregate amount to JPMC.

“Net Open Position” means, with respect to Designated Transactions entered into
by an Agent, the aggregate amount owed by the Dealer to JPMC, calculated by JPMC
as follows:

 

  (A)

in respect of Designated FX Transactions:

(i) for each Designated FX Transaction (assuming, in respect of any
Non-Deliverable FX Transaction, the actual exchange of the amounts of the
relevant currencies), determine the Dollar Value for each currency (including
USD) owed by the Dealer to JPMC or owed by JPMC to the Dealer under such
Designated FX Transaction;

(ii) for each currency (including USD), determine the net Dollar Value amount
owed by the Dealer to JPMC or owed by JPMC to the Dealer by summing the Dollar
Values of all long and short positions in such currency as determined pursuant
to subclause (i) immediately above;

 

24



--------------------------------------------------------------------------------

(B) in respect of Designated Option Transactions, (i) determine the delta
equivalent of each leg of the Currency Pair in respect of each Designated Option
Transaction, (ii) for each currency, aggregate and net the delta equivalents of
amounts in such currency (assuming exercise of each Designated Option
Transaction on its expiration date) deliverable to JPMC and payable by JPMC, and
(iii) for each currency, add the net delta equivalent for such currency to the
net Dollar Amount determined in respect of such currency pursuant to clause
(A)(ii); and

(C) aggregate the amounts determined pursuant to clause (B)(iii) in respect of
currencies with respect to which the Dealer owes a net aggregate amount to JPMC.

“Proceedings” means any suit, action or other proceedings relating to this
Agreement.

“USD” means the lawful currency of the United States of America.

2. (a) JPMC may, from time to time, authorize an entity designated as an Agent
in a Designation Notice to enter into the types of transactions (the “Designated
Transactions”) set forth in the applicable Designation Notice on its behalf with
the Dealer. Such authorization shall be subject to the restrictions specified in
the applicable Designation Notice in respect of the relevant Designated
Transactions (including, without limitation, restrictions relating to Permitted
Currencies, Permitted Bullion Types, and Maximum Tenor). Not in limitation of
any other restrictions on Designated Transactions, any such authorization in
respect of any particular Agent to enter into Designated Transactions on behalf
of JPMC is expressly limited to a Net Daily Settlement Amount not to exceed the
Settlement Limit and a Net Open Position not to exceed the Net Open Position
Limit and a Bullion NOP not to exceed the Bullion NOP Limit set forth in the
applicable Designation Notice. Such Settlement Limit, Net Open Position Limit,
and Bullion NOP Limit shall apply only to Designated Transactions entered into
by such Agent on behalf of JPMC with the Dealer.

(b) Each Designation Notice shall supplement, be governed by, and form a part of
this Agreement.

3. JPMC may at any time in its sole discretion, by notice to the Dealer, amend
the terms of any Designation Notice or terminate the authority of any Agent. Any
such notice by JPMC shall be effective one (1) hour after receipt thereof by the
Dealer and shall not affect any Designated Transactions entered into by the
Agent on behalf of JPMC with the Dealer before JPMC’s notice becomes effective.

4. The Dealer shall promptly notify JPMC of the Material Terms of each
Designated Transaction entered into by an Agent on behalf of JPMC and the
identity of such Agent by Reuters, e-mail, or such other method(s) to which JPMC
and the Dealer mutually agree (or by means of telephonic communication if
Reuters or any agreed alternative

 

25



--------------------------------------------------------------------------------

method is not available or operational) (a “Dealer Notice”). The Dealer
acknowledges that (i) each Agent has agreed to provide a notice (an “Agent
Notice”) to JPMC of the Material Terms of each Designated Transaction entered
into by such Agent on behalf of JPMC, setting forth the Material Terms and the
identity of the relevant Dealer, and (ii) JPMC has no liability for the failure
of any Agent to provide an Agent Notice.

5. JPMC and the Dealer agree that JPMC will only be liable for a Designated
Transaction if (i) such Designated Transaction is of the type, and otherwise
complies with the restrictions, set forth in the Designation Notice relating to
the Agent entering into such Designated Transaction, (ii) giving effect to such
Designated Transaction will not cause the Net Daily Settlement Amount to exceed
or further exceed the applicable Settlement Limit or the Net Open Position to
exceed or further exceed the applicable Net Open Position Limit (without the
written consent of JPMC) or the Bullion NOP to exceed or further exceed the
applicable Bullion NOP Limit, (iii) the Dealer and such Agent have agreed to the
Material Terms of such Designated Transaction, (iv) such Designated Transaction
has been booked by the Dealer at a Specified Office identified in the applicable
Designation Notice, and (v) JPMC has received an Agent Notice and Dealer Notice
in respect of such Designated Transaction setting forth matching Material Terms.

6. JPMC shall notify the Dealer within two hours after JPMC’s receipt of the
later of the Agent Notice or the Dealer Notice if (i) the Material Terms set
forth in the Agent Notice differ from the Material Terms set forth in the Dealer
Notice or (ii) JPMC is not liable for such Designated Transaction because the
Designated Transaction does not satisfy the criteria set forth in subsections
(i) through (v) of Section 5. JPMC shall notify the Dealer within three hours
after JPMC’s receipt of the Dealer Notice if JPMC does not receive an Agent
Notice in respect of such Designated Transaction.

7. (a) Each Designated Transaction entered into hereunder shall be confirmed by
the Dealer and JPMC to each other in accordance with their standard practice and
shall be subject to the Master Agreement identified in the applicable
Designation Notice. [For the avoidance of doubt, each Designated Transaction
shall be subject to the Master Confirmation Agreement for Non-Deliverable
Forward FX Transactions [and the Master Confirmation Agreement for
Non-Deliverable Currency Option Transactions] between JPMC and the Dealer.] No
Agent may make or receive deliveries of currencies or Bullion on behalf of JPMC,
or give any directions in respect of deliveries of currencies or Bullion, in
connection with any Designated Transaction. Notwithstanding anything to the
contrary set forth in a Confirmation of any Designated Option Transaction or
Designated Bullion Option Transaction, any such Designated Option Transaction or
Designated Bullion Option Transaction may be exercised by JPMC or the Agent that
entered into such Designated Option Transaction or Designated Bullion Option
Transaction on behalf of JPMC. Notwithstanding anything to the contrary in this
Agreement, with respect to Designated Bullion Trade Transactions and Designated
Bullion Option Transactions, unless the parties otherwise agree in writing,
(i) Settlement by Delivery will be deemed to apply for all Designated
Transactions, and (ii) the Delivery Location for Designated Transactions entered
into by the relevant Agent on our behalf will be London, England.

 

26



--------------------------------------------------------------------------------

[(b) Notwithstanding anything to the contrary in the Agreement, the following
shall apply if JPMC and the Dealer are not parties to a Master Confirmation
Agreement for Non-Deliverable Forward FX Transactions: if, on the Trade Date of
a Designated Transaction that is a Non-Deliverable FX Transaction (a “NDF
Transaction”), template terms for the Confirmation of a NDF Transaction in the
Currency Pair that is the subject of such Designated Transaction are recommended
by EMTA, Inc. (“EMTA”) or a recognized successor and have an effective date that
falls on or before such Trade Date (“Relevant NDF EMTA Template”), then all of
the terms of such Relevant NDF EMTA Template (published and available at
www.emta.org or any successor website) shall apply to such Designated
Transaction, except to the extent otherwise agreed in writing by JPMC and the
Dealer.

(c) Notwithstanding anything to the contrary in this Agreement, the following
shall apply if JPMC and the Dealer are not parties to a Master Confirmation
Agreement for Non-Deliverable Currency Option Transactions (European Style)
between them: if, on the Trade Date of a Designated Transaction that is a
Non-Deliverable Currency Option Transaction (a “NDO Transaction”), template
terms for the Confirmation of a NDO Transaction in the Currency Pair that is the
subject of such Designated Transaction are recommended by EMTA or a recognized
successor and have an effective date that falls on or before such Trade Date
(“Relevant Option EMTA Template”), then all of the terms of such Relevant Option
EMTA Template (published and available at www.emta.org or any successor website)
shall apply to such Designated Transaction, except to the extent otherwise
agreed in writing by JPMC and the Dealer. For the avoidance of doubt, if a
Relevant EMTA NDF Template in the case of a NDF Transaction or Relevant Option
EMTA Template in the case of a NDO Transaction becomes effective after the Trade
Date of an Designated Transaction, such Relevant NDF EMTA Template or Relevant
Option EMTA Template, as the case may be, shall not apply to or amend the terms
of the relevant Designated Transaction, unless otherwise agreed between JPMC and
the Dealer.]

8. For the purpose of calculating Net Daily Settlement Amount and Net Open
Position, a Designated Option Transaction sold by JPMC and owned by the Dealer
shall be discharged and terminated together with a Designated Option Transaction
sold by the Dealer and owned by JPMC upon satisfying the following criteria:

 

  (i)

each Designated Option Transaction being with respect to the same Put Currency
and Call Currency;

 

  (ii)

each having the same Expiration Date and Expiration Time;

 

  (iii)

each being of the same style, i.e. either both being American Style Options or
both being European Style Options;

 

  (iv)

each having the same Strike Price;

 

  (v)

each being transacted by the same pair of offices of the Dealer and JPMC; and

 

27



--------------------------------------------------------------------------------

  (vi)

neither of which shall have been exercised by delivery of a Notice of Exercise.

Where the relevant Designated Option Transactions are for different amounts of
the Currency Pair, such Designated Option Transactions shall be partially
discharged and terminated for the purpose of calculating Net Daily Settlement
Amount and Net Open Position.

9. Each party represents and warrants to the other party as of the date of this
Agreement and as of the date of each Designated Transaction entered into in
accordance with this Agreement that: (i) it has authority to enter into this
Agreement and such Designated Transaction; (ii) the persons executing this
Agreement and entering into such Designated Transaction have been duly
authorized to do so; and (iii) this Agreement is binding upon it and enforceable
against it in accordance with its terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)) and does not and will not violate the terms of any
agreements to which such party is bound.

10. Neither party may assign, transfer, or charge or purport to assign,
transfer, or charge, any of its rights or its obligations under this Agreement
or any interest therein without the prior written consent of the other party,
and any purported assignment, transfer, or charge in violation of this
Section 10 shall be void.

11. The parties agree that each party may electronically record all telephonic
conversations between the parties relating to the subject matter of this
Agreement and that any such tape recordings may be submitted in evidence in any
Proceedings.

12. Unless otherwise agreed, all notices, instructions and other communications
to be given to a party under this Agreement shall be given electronically (over
e-mail or otherwise), or to the address, facsimile number, Reuters address, or
telephone number specified by such party on the signature page hereof (or such
other contact details of which one party notifies the other party). Each notice,
instruction, or communication hereunder (including without limitation, any Agent
Notice or Dealer Notice) shall be effective upon receipt; provided, however,
that if a notice, instruction, or communication is received by JPMC (i) in New
York, after 5:00 p.m. (New York time) on a New York Business Day or on a day
that is not a New York Business Day, such notice shall be effective on the
immediately succeeding New York Business Day, (ii) in New York, before 9:00 a.m.
(New York time) on a New York Business Day, such notice shall be effective at
9:00 a.m. (New York time) on that New York Business Day, (iii) in London, after
5:00 p.m. (London time) on a London Business Day or on a day that is not a
London Business Day, such notice shall be effective on the immediately
succeeding London Business Day, and (iv) in London, before 9:00 a.m. (London
time) on a London Business Day, such notice shall be effective at 9:00 a.m.
(London time) on that London Business Day.

 

28



--------------------------------------------------------------------------------

13. Either party may terminate this Agreement at any time by written notice to
the other party; provided, however, that any such termination shall not affect
any outstanding Designated Transactions entered into in accordance with this
Agreement, and the provisions of this Agreement shall continue to apply in
respect of such Designated Transactions until all the obligations of each party
to the other party under this Agreement have been fully performed.

14. In the event any one or more of the provisions contained in this Agreement
is held invalid, illegal, or unenforceable in any respect under the law of any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions under the law of such jurisdiction, and the validity, legality, and
enforceability of such and any other provisions under the law of any other
jurisdiction, shall not in any way be affected or impaired thereby.

15. No indulgence or concession granted by a party and no omission or delay on
the part of a party in exercising any right, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, or privilege preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege.

16. No amendment, modification, or waiver of this Agreement will be effective
unless in writing executed by each of the parties.

17. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to conflict of laws
provisions. With respect to any Proceedings, each party irrevocably (i) submits
to the non-exclusive jurisdiction of the courts of the State of New York and the
United States District Court located in the Borough of Manhattan in New York
City and (ii) waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have jurisdiction over such party. Nothing in this Agreement precludes a party
from bringing Proceedings in any other jurisdiction nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

18. Each party hereby irrevocably waives any and all right to trial by jury in
any Proceedings.

 

29



--------------------------------------------------------------------------------

19. This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

JPMORGAN CHASE BANK, N.A.    [        ]

By:                                          
                                            

  

By:                                          
                                            

Name:

  

Name:

Title:

  

Title:

Address: 4 New York Plaza

  

Address:

                21st Floor

  

                New York, N.Y. 10004

  

Attention: Elizabeth Percontino

  

Attention:

Facsimile Number: 646-622-3491

  

Facsimile Number:

Telephone Number:

  

Telephone Number:

Email:

  

Email:

Addresses for Dealer Notices:

New York Branch

Attention: Kareim Emam 383 Madison, 11th Floor

New York, NY 10179

Facsimile Number: 646-534-0646

Reuters Direct Dealing: JPPB

Telephone Number: 212-622-9563

London Branch

Attention: James M Hunt

25 Bank Street, 6th Floor Canary Wharf

London, E14 5JP

Reuters Direct Dealing: JPPS

Telephone Number: +44 (0) 207 134 8086

 

30



--------------------------------------------------------------------------------

Exhibit A

DESIGNATION NOTICE

[            ]

[            ]

Ladies and Gentlemen:

JPMorgan Chase Bank and [            ] are parties to a Master Foreign Exchange
Give-Up Agreement dated as of [            ] (the “Agreement”). All capitalized
terms used in this Designation Notice without definition shall have the meanings
given to such terms in the Agreement.

1. Agent: [            ]

2. Designated Transactions: [spot] [forward] [Deliverable FX Transactions]
[Non-Deliverable FX Transactions] [Deliverable Currency Option Transactions]
[Non-Deliverable Currency Option Transactions] [(including/excluding single
barriers, double barriers, and digitals) [Non-Deliverable Currency Option
Transactions] [Bullion Trades] [Bullion Options]

3. Permitted Currencies:

Deliverable FX Transactions and Currency Option Transactions: [            ]

Non-Deliverable FX Transactions and Currency Option Transactions: [            ]

Unless JPMC and the Dealer agree in writing, Designated Transactions that
involve THB shall be deemed to be offshore Designated Transactions that are
limited to Non-Resident Thai Baht Account (and all regulations, guidelines and
limits applicable to such accounts) settled transactions only.

 

4. Permitted Bullion:

  

[            ]

5. Maximum Tenor:

  

[            ] from Trade Date

6. Settlement Limit:

  

[            ]

7. Net Open Position Limit:

  

[            ]

8. Bullion NOP Limit:

  

[            ]

9. Specified Offices:

  

For JPMC:

 

31



--------------------------------------------------------------------------------

For Dealer:

10. Master Agreement: The [ISDA][IFEMA][ICOM] Master Agreement between JPMC and
the Dealer dated as of [                    ], as amended from time to time

 

Very truly yours,

JPMORGAN CHASE BANK

By:

 

 

Title:

 

 

Agreed to by:

[             ]

By:

 

 

Title:

 

 

32